Filed 11/30/20 In re M.T. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 In re M.T., a Person Coming Under
 the Juvenile Court Law.


 THE PEOPLE OF THE STATE OF
 CALIFORNIA,
           Plaintiff and Respondent,                                    A157517
 v.
                                                                        (City & County of
 M.T.,
                                                                         San Francisco Super. Ct.
           Defendant and Appellant;                                      No. JW176102)



         M.T., a minor in an out-of-home placement, challenges a probation
condition requiring him to participate in “any programs of counseling” or “any
other programs and/or services” referred to him and “deemed appropriate” by
probation. He contends the condition improperly delegates judicial authority
to the probation officer to decide in the first instance the specific programs
M.T. must participate in to successfully complete probation. We disagree and
affirm.
                                                  BACKGROUND
         While walking in downtown San Francisco one evening with his
smartphone in hand, S.C. was suddenly hit on the side of his head. He fell to


                                                               1
the ground. He was surrounded by four people who continuously hit him and
knocked the phone out of his hands. They grabbed the device and ran.
        Using the phone’s tracking software, police officers located S.C.’s phone
moving towards Civic Center. Near an area known for stolen goods
trafficking, officers spotted individuals matching the description of the
suspects and followed them on foot. The officers saw one of them, who was
later identified as M.T.’s co-defendant, attempt to sell a phone to passersby.
The officers approached, identified themselves, took the phone, and detained
him so he could not flee. The officers identified M.T. as one of the seller’s
three companions. M.T. fled and was later detained nearby. After the victim
verified the recovered phone was his, it was returned to him.
        The District Attorney filed a juvenile wardship petition (Welf. & Inst.
Code, § 602, subd. (a)) charging M.T. with second-degree robbery (Pen. Code,
§ 211) and misdemeanor resisting or obstructing a peace officer (Pen. Code, §
148).
        At the contested jurisdictional hearing, all the responding officers, S.C.,
and M.T. testified. M.T. admitted participating in the robbery and identified
himself in surveillance video of the incident. That day, he met friends
downtown and planned to steal phones. He did not know his friend was
going to punch S.C. beforehand. Normally, they would just snatch the phone
and run. M.T. said he took no part in hitting S.C.
        The court sustained the second-degree robbery and resisting arrest
allegations.
        M.T. also admitted a felony grand theft allegation (Pen. Code, § 487,
subd. (c)) in another petition related to an earlier phone theft from a different
victim.




                                         2
      At the contested disposition hearing, the court removed M.T. from the
custody of his mother and ordered out-of-home placement in the Catholic
Charities Boys’ and Girls’ Home.
      The court also imposed a series of probation conditions. One condition
in the court’s minute order states M.T. shall: “Participate fully in any
programs of counseling deemed appropriate by your probation officer which
may include individual, group and family counseling as well as drug
counseling, testing and treatment, or any other programs and/or services you
are referred to by your probation officer.” The condition immediately
following states he shall: “Participate in individual/family therapy.”
      In orally pronouncing judgment, the court announced these conditions
and advised M.T., “You must participate fully in any programs or counseling
deemed appropriate by any probation officer, which may include individual,
group, and family counseling—and I’d like to urge mom to participate fully in
family counseling—as well as drug counseling, testing and treatment, or any
other programs and/or services you’re referred to by your probation officer.
Understand that, [M.T.]?” After M.T. said he understood, the court further
advised, “You must also participate in individual or family therapy.” This
appeal followed.
                                DISCUSSION
      M.T. argues the probation condition requiring him to participate in
counseling programs including individual, group, and family counseling as
well as drug counseling, testing, and treatment or “any other programs
and/or services” that are “deemed appropriate” by his probation officer was
an unlawful delegation of judicial authority. He says the condition must be
stricken or at minimum modified. We disagree.




                                       3
        We generally review a juvenile court’s imposition of a probation
condition for an abuse of discretion. (In re Malik J. (2015) 240 Cal.App.4th
896, 901.) However, when a term of probation is challenged as
unconstitutionally vague or overbroad or because it impermissibly delegates
judicial authority, the claim presents a question of law which we review de
novo. (In re J.H. (2007) 158 Cal.App.4th 174, 183; In re Shaun R. (2010) 188
Cal.App.4th 1129, 1143.)
        “[A juvenile] court may impose and require any and all reasonable
conditions that it may determine fitting and proper to the end that justice
may be done and the reformation and rehabilitation of the ward enhanced.”
(Welf. & Inst. Code, § 730, subd. (b).) Indeed, juvenile probation conditions
may be broader than those pertaining to adult probationers “because
juveniles are deemed to be more in need of guidance and supervision than
adults, and because a minor’s constitutional rights are more circumscribed.”
(In re Antonio R. (2000) 78 Cal.App.4th 937, 941.) When the state asserts
jurisdiction over a minor, it acts as parens patriae—standing in the shoes of
the parents. (In re Frank V. (1991) 233 Cal.App.3d 1232, 1242.) “ ‘ “[A]
condition of probation that would be unconstitutional or otherwise improper
for an adult probationer may be permissible for a minor under the
supervision of the juvenile court.” ’ ” (In re Sheena K. (2007) 40 Cal.4th 875,
889.)
        Here, M.T.’s out-of-home placement triggers considerations that
influence our review of the trial court’s order. “When a minor is committed to
a county facility and ordered to complete a treatment program, juvenile
courts can and do delegate the day-to-day supervision of the minor, while
retaining the ultimate authority to determine whether the minor has
successfully completed the program.” (In re J.C. (2019) 33 Cal.App.5th 741,



                                        4
747.) M.T. was placed in the Catholic Charities Boys’ and Girls’ Home. He
was thus placed in a licensed community care facility identified by probation
officials with fundamentally different considerations than would arise from a
grant of probation with the minor remaining with a parent in the community.
(See Welf. & Inst. Code, § 727, subd. (a).) When viewed in light of the
statutory objectives, the challenged condition that M.T. participate in any
programs and services deemed appropriate by his probation officer does no
more than enable the probation officer to make directives that are necessary
for effective implementation of the facility’s program of rehabilitation and the
supervision of M.T.’s compliance with the conditions of the program.
      In any event, the condition cannot be deemed to confer on the probation
officer unfettered discretion to impose additional conditions unrelated to the
facility’s program of rehabilitation because the juvenile court has no power to
impose unreasonable probation conditions, and hence cannot delegate such
power to the probation officer by means of this kind of general condition. (See
People v. Kwizera (2000) 78 Cal.App.4th 1238, 1240; accord People v.
Stapleton (2017) 9 Cal.App.5th 989, 996-997.) Thus, inherent in the
condition challenged in this case is that the probation officer, as an officer of
the court, will only require defendant to comply with reasonable conditions
that promote his reformation under the assigned residential program.
      “Probation officers have wide discretion to enforce court-ordered
conditions, and directives to the probationer will not require prior court
approval if they are reasonably related to previously imposed terms.” (In re
Pedro Q. (1989) 209 Cal.App.3d 1368, 1373.) When we interpret a probation
condition we give it “ ‘the meaning that would appear to a reasonable,
objective reader.’ ” (People v. Olguin (2008) 45 Cal.4th 375, 382.) Here, a
simple, common sense reading of the words and language of the challenged



                                        5
condition discloses the sufficiency of their meaning to put M.T. on notice of
what was expected of him: he was to reside at the Catholic Charities Boys’
and Girls’ Home, follow its rules and regulations, and participate in directed
programs and therapy considered necessary for his successful completion of
his program. There was no unlawful delegation of judicial authority.
      The cases M.T. relies upon do not convince us otherwise. In People v.
Cervantes (1984) 154 Cal.App.3d 353, the adult defendant’s probation officer
was allowed to determine the amount of restitution the defendant had to pay.
(Id. at p. 358.) In re Shawna M. (1993) 19 Cal.App.4th 1686, was a juvenile
dependency case in which the court vacated an order that allowed the social
service agency to determine how often and under what circumstances a
mother could have visits with her dependent child. The court determined the
frequency and length of visits were matters for judicial determination that
could not be delegated. (Id. at pp. 1690-1691.) In In re Danielle W. (1989)
207 Cal.App.3d 1227, also a dependency case, the court rejected a claim that
excessive discretion was vested in a social worker to control visitation. (Id. at
p. 1237.) In re Moriah T. (1994) 23 Cal.App.4th 1367, is yet another
dependency case that affirmed an order allowing a social worker to
administer the details of court ordered visits. (Id. at pp. 1374-1375.) None of
these cases concludes that an order directing a minor placed in a county or
group facility to complete programs and therapy as directed by his or her
probation officer is an unlawful delegation of judicial authority.
                                DISPOSITION
      The judgment is affirmed.




                                        6
                                _________________________
                                Siggins, P.J.


WE CONCUR:


_________________________
Fujisaki, J.


_________________________
Petrou, J.




In re M.T., A157517



                            7